Citation Nr: 1758575	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  02-15 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a shortened right leg.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1948 to May 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran previously testified before the undersigned at a videoconference hearing in January 2012. A transcript of the hearing has been associated with the Veteran's claims file.

This claim was previously before the Board in April 2017, at which time the Board remanded it for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In October 2017, prior to the promulgation of a decision on the issues of entitlement to service connection for a low back disability, entitlement to service connection for a right hip disability, and entitlement to service connection for a shortened right leg, the Veteran withdrew his entire appeal.  



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal as to the issues of entitlement to service connection for a low back disability, entitlement to service connection for a right hip disability, and entitlement to service connection for a shortened right leg, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2017).

In October 2017, the Veteran submitted a statement indicating that he wished to withdraw all further consideration of his case.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the entire appeal and it is dismissed as to all of the issues on appeal.  


ORDER

The appeal concerning entitlement to service connection for a low back disability, entitlement to service connection for a right hip disability, and entitlement to service connection for a shortened right leg is dismissed.


____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


